DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 11/17/2021 wherein claims 9 – 24 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 

I. REJECTION UNDER 35 USC §102A.  Rejections
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

B. ArgumentsApplicant Asserts:  For example, Fletcher fails to disclose or suggest “generating a partial decryption result for a ciphertext encrypted with a public key by using a private key share of a user; requesting terminals of one or more other users to perform partial decryption of the ciphertext; receiving partial decryption results for the ciphertext using private key shares of the one or more other users from the one or more other user terminals” in combination with other elements of claim 1.
In other words, Fletcher generates the decryption key itself using a certain number of private key shares and then decrypts the encrypted message using the generated decryption key. That Examiner Response:  Respectfully, the Examiner does not agree with applicant representative characterization of the prior art of record Fletcher.  The Examiner interprets the claims under the axiom of Broad Reasonable Interpretation considering the specification.  Applicant asserts that the Fletcher does not “partially” decrypt the encrypted message.  For clarity in the appeals process the Examiner interprets ‘partial decryption’ of the ciphertext as rendering a portion of the ciphertext because a part of the text is the same as a portion of the text.  The instant specification at [0020] discloses:

	[0020] The generating of the plaintext may include generating plaintext for the ciphertext by adding the generated partial decryption result and the partial decryption results received from the one or more other users.

The Examiner finds that Fletcher at [0228] teaches the instant specification [0020] because Fletcher teaches that upon a consensus among a group holding at least a threshold of private key shares, nodes of the congress may construct 1608 a decryption key that may be used to decrypt the encrypted message). Here, the claimed ‘partial decryption result’ is taught by Fletcher as ‘consensus’ since each node of blockchain 902 partially decrypts and reports to Ghost Chain 904 whereas the claimed ‘private key share’ is taught by Fletcher as because the challenger contributes but a partial result to the Ghost Chain 904.  Applicant arguments appears to assert that Fletcher does not teach or suggest the idea of producing/creating/generating a portion of the result.  Applicant is invited to consider Fletcher: 

[0067] The congress 110 may be a permissioned or non-permissioned group. That is, the congress 110 may be joined by any node 102 (FIG. 1) in the blockchain 100 (FIG. 1) (i.e., by any node that monitors and stores at least a portion of the information in the blockchain).

[0200] As discussed elsewhere, such as in connection with FIG. 4, an entity may deposit digital assets with a congress pool, and receive, in response, a private key share to the congress 110. In some embodiments, the shares that the entity receives may be in proportion to the amount and/or value of the digital assets deposited.

By the above, the Examiner interprets the member contribution to the congress pool is akin to aggregating providing the managing node a private key share such that the member’s contribution can be decrypted into plaintext.  If the manager node only has a part of the member key share then by definition the resulting decryption would render only a portion of the information.	

Applicant Asserts: For another example, Fletcher fails to disclose or suggest “generating plaintext for the ciphertext using the generated partial decryption result and the partial decryption results received from the one or more other users” in combination with other elements of claim 1.  As described above, in Fletcher, the private key shares are not used to partially decrypt the encrypted message, but are used to generate a decryption key for decrypting the encrypted message. Thus, the Fletcher must generate a decryption key to decrypt an encrypted message, whereas, according to the present invention, there is no need to generate a decryption key itself for decrypting the encrypted message.

Examiner Response:  Respectfully, the Examiner finds applicants is arguments are repetitive from the previous assertions and the Examiner will refer applicant to the Examiner’s previous response because asserted generating partial decryption result is akin to generating partial 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 -24 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Fletcher; John US 20210091934 A1, March 25, 2021 hereafter referred to as Fletcher.
             As to claims 1-8, (Withdrawn)
             As to claim 9, Fletcher teaches a decryption method - Fletcher [0028] FIG. 3 is a flowchart of an example method of initiating a congress.  Here, the claimed ‘decryption method’ is taught by Fletcher as ‘congress’ because congress is a plurality of members who each decrypt a partial results based on their key share) performed by a computing apparatus including one or more processors and a memory for storing one or more programs executed by the one or more processors - Fletcher [0055] FIG. 2 is a…an example electronic device 200 which may serve as a node 102 (FIG. 1) in a peer-to-peer blockchain network 100 (FIG. 1). Here, the claimed ‘computing apparatus’ is taught by Fletcher as ‘electronic device 200’.  Note the claimed ‘memory’ is illustrated in Figure 2 as Memory 200), the decryption method comprising:
          generating a partial decryption result for a ciphertext encrypted with a public key by using a private key share of a user - Fletcher [0228]…Upon a consensus among a group holding at least a threshold of private key shares, nodes of the congress may construct 1608 a decryption key that may be used to decrypt the encrypted message).  Here, the claimed ‘partial decryption result’ is taught by Fletcher as ‘consensus’ since each node of blockchain 902 partially decrypts and reports to Ghost Chain 904 whereas the claimed ‘private key share’ is taught by Fletcher as  because the challenger contributes but a partial result to Ghost Chain 904);
          requesting terminals of one or more other users to perform partial decryption of the ciphertext  - Fletcher [0228]…Upon a consensus among a group holding at least a threshold of private key shares, nodes of the congress may construct 1608 a decryption key that may be used to decrypt the encrypted message).  Here the claimed ‘requesting terminals’ is taught by Fletcher as ‘a consensus’);

          receiving partial decryption results for the ciphertext using private key shares of the one or more other users from the one or more other user terminals – Fletcher [0182] The decryption key may be constructed by inclusion of the necessary quantities into the ghost chain blocks) and
          generating plaintext for the ciphertext using the generated partial decryption
result and the partial decryption results received from the one or more other users - Fletcher [0229] an event-locked message can be made decryptable by the holders of a set of private keys corresponding to a set S of public keys).

             As to claim 10, Fletcher teaches the decryption method of claim 9, wherein the public key is generated using a public key share of the user and public key shares of the one or more other users - Fletcher [0125]… Each member node may use a certified TEE configured to generate one or more random secret values …This secret value could also be used to establish the shared public key in the set up phase of the congress).

             As to claim 11, Fletcher teaches the decryption method of claim 10, wherein the public key share of the user is generated using the private key share of the user - Fletcher [0061] The TEE 250 may be used to protect the confidentiality and integrity of a private key share associated with a congress public key used by the congress 110 (FIG. 1); and
the public key shares of the one or more other users are generated using the private key shares of the one or more other users - Fletcher [0088] …The congress public key may be provided to other nodes 102 to allow the other nodes to pay into the congress public key if they wish to join the congress. That is, others may transfer digital assets to an address associated with the congress public key in order to join the congress).

             As to claim 12, Fletcher teaches the decryption method of claim 9, wherein the ciphertext is a ciphertext generated by evaluating a plurality of ciphertexts encrypted with the public key in an encrypted state – Fletcher [0091] the nodes 102 that are identified as congress members cooperate to generate new private key shares and a new public key. The original key shares that were sent to such nodes by the initially trusted party may be used to sign and broadcast a transaction to send all digital assets in the congress pool to the new public key, which then becomes the congress public key).

             As to claim 13, Fletcher teaches the decryption method of claim 12, wherein the plaintext is a result of performing evaluation on plaintexts for the plurality of ciphertexts the decryption key may be made available to the public by publishing the decryption key to the main blockchain in a plaintext format. In some cases, the decryption key may be made accessible only to a group holding a given set of private keys. For example, in some systems, an event-locked message can be made decryptable by the holders of a set of private keys corresponding to a set S of public keys).

              As to claim 14, Fletcher teaches the decryption method of claim 12, wherein the ciphertext is a ciphertext generated by adding a plurality of ciphertexts encrypted with the public key in an encrypted state - Fletcher [0099] Each existing congress member (i=1, . . . , n) then adds the received value to their existing private key share to obtain the new private key share. The node 102 now has a private key share equivalent to all other members and the corresponding public key remains unchanged. Here, the claimed ‘ciphertext’ is taught by Fletcher as ‘’new private key share’ since the new key share wa
s added to the member existing key share based on the public key).

             As to claim 15, Fletcher teaches the decryption method of claim 14, wherein the plaintext is a result of adding plaintexts for the plurality of ciphertexts – Fletcher [0012] wherein performing the first set of instructions includes at least deriving the decryption key from the cryptographic key and a plurality of private key shares that satisfies the threshold, the decryption key being sufficient cryptographic material to obtain the plaintext message from the encrypted message.  Here, the claimed ‘result’ is taught by Fletcher as ‘obtain the plaintext’ whereas the claimed ‘ciphertexts’ is taught by Fletcher as ‘key shares’ because each share is an encrypted partial key based on the public key).

             As to claim 16, Fletcher teaches the decryption method of claim 15, wherein the generating of the plaintext comprises generating plaintext for the ciphertext by adding the generated partial decryption result and the partial decryption results received from the one or more other users – Fletcher [0012]  wherein performing the first set of instructions includes at least deriving the decryption key from the cryptographic key and a plurality of private key shares that satisfies the threshold, the decryption key being sufficient cryptographic material to obtain the plaintext message from the encrypted message.  Here, the Examiner interprets claim 16 to be rephrasing claim 15).
   
             As to claim 17, claim 17 is an apparatus that is directed to the method of claim 9.  Therefore, claim 17 is rejected for the reasons as set forth in claim 9.

             As to claim 18, claim 18 is an apparatus that is directed to the method of claim 10.  Therefore, claim 18 is rejected for the reasons as set forth in claim 10.

             As to claim 19, claim 19 is an apparatus that is directed to the method of claim 11.  Therefore, claim 19 is rejected for the reasons as set forth in claim 11.

            As to claim 20, claim 20 is an apparatus that is directed to the method of claim 12.  Therefore, claim 20 is rejected for the reasons as set forth in claim 12.

            As to claim 21, claim 21 is an apparatus that is directed to the method of claim 13.  Therefore, claim 21 is rejected for the reasons as set forth in claim 13.

            As to claim 22, claim 22 is an apparatus that is directed to the method of claim 14.  Therefore, claim 22 is rejected for the reasons as set forth in claim 14.

          As to claim 23, claim 23 is an apparatus that is directed to the method of claim 15.  Therefore, claim 23 is rejected for the reasons as set forth in claim 15.

         As to claim 24, claim 24 is an apparatus that is directed to the method of claim 16.  Therefore, claim 24 is rejected for the reasons as set forth in claim 16.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 /WILLIAM B JONES/Examiner, Art Unit 249103/03/2020



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491